Citation Nr: 1809317	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hearing loss in the right ear.  

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a sleep disorder, to include as secondary to peripheral vascular disease and peripheral neuropathy.

4. Entitlement to service connection for a disability of the left shoulder, to include tendonitis, to include as secondary to diabetes mellitus, type II. 

5. Entitlement to a compensable disability rating for hearing loss in the left ear. 

6. Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left leg.

7. Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right leg.

8. Entitlement to a rating in excess of 10 percent for coronary artery disease prior to  the August 1, 2013, severance of service connection. 

9. Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disability, to include major depressive disorder. 

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2010, June 2010, and August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June, 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for right ear hearing loss and a sleep disorder, and entitlement to an initial compensable disability rating for left ear hearing loss, entitlement to an initial disability rating in excess of 10 percent for major depressive disorder, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1. The Veteran's tinnitus is shown to have had its onset in service.

2. The Veteran's left shoulder pain is not shown to be the result of any service-connected disability, to include diabetes mellitus, type II.

3. The Veteran's peripheral vascular disease in his legs is a venous disability which is manifested by persistent edema from his ankles to his knees and persistent stasis discoloration.

4. The Veteran is not shown to have had any symptoms of arteriosclerotic heart disease prior to August 2013.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for a left shoulder disability, to include as due to a service-connected disability such as diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for a 40 percent disability rating for peripheral vascular disease in each leg have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2017).

4. The criteria for a disability rating in excess of 10 percent for arteriosclerotic heart disease prior to August 2013 have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in September 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from January 2009, October 2009, March 2010, October 2010, April 2011, August 2012, March 2013, April 2013, and July 2016.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

Tinnitus

The Veteran seeks service connection for tinnitus, which he testified at the Board hearing in June 2017 had been present since service when he sustained a ruptured ear drum.  The Veteran's service treatment records show that sustained two separate ruptured ear drums in service.  In addition, based on his military occupational specialty (MOS) and the fact that service connection is in effect for hearing loss in the left ear, hazardous noise exposure in service is conceded.

The Board notes that tinnitus is a medical condition which is based on the subjective symptoms experienced by the Veteran and that he is considered competent to provide evidence as to the presence of a disability and its date of onset.  There is a VA examination opinion from April 2013 which found no basis for service connection for tinnitus because the Veteran had never reported tinnitus during his VA treatment or examination.  However, given the Veteran's sworn testimony at hearing, the Board finds that the evidence is at least in equipoise and the benefit of the doubt rule applies.  Therefore, the claim of service connection for tinnitus is granted.  38 U.S.C. § 5107(b).





Left Shoulder

An X-ray of the Veteran's left shoulder in September 2008 showed no fracture or dislocation, and there was normal bony alignment.  (Medical Treatment Record, 09/25/2009)  There were mild degenerative changes in the glenoid and the AC joint.

In August 2009, the Veteran sought treatment for pain in the left shoulder which had been present for about one year.  (Medical Treatment Record, 09/25/2009)  He had also had a sensation of fluttering or tingling and tenderness to palpation in the shoulder about a week prior.  The tingling occasionally radiated to his arm.  He was treated with physical therapy for tenderness over the supraspinatus tendon and pain with abduction.  

At the April 2010 VA examination, the Veteran's left shoulder range of motion was normal and there was no tenderness to palpation.  (Medical Treatment, 11/01/2012)  There was no evidence of deformity, no cervical spine spasm, and there was normal range of motion in the cervical spine, albeit with pain on head bending and twisting to the left side.  The VA examiner offered the opinion that the Veteran's left shoulder pain was not caused by or a result of his diabetes, because of the results of the EMG showing no peripheral neuropathy in the arms and shoulders.  The VA examiner also noted that the X-rays had shown some mild degenerative changes in his shoulder, which could be causing him some discomfort.  

The Veteran has ascribed his left shoulder pain to his service-connected disabilities, to specifically include his diabetes mellitus, type II.  After a review of all of the evidence of record, to include that discussed above, the Board finds that there is no basis for service connection for a left shoulder disability.  The Veteran is shown to have mild degenerative changes in his shoulder, with an onset of symptoms in approximately 2008, or 40 years after service separation.  Examination of the Veteran's shoulder found no indication of peripheral neuropathy in the upper extremities.  The diagnosis given by VA providers was supraspinatus tendinopathy, possibly related to his mild degenerative changes.  The April 2010 VA examiner found no relationship between the Veteran's left shoulder symptoms and his diabetes.  The Veteran has provided no evidence to the contrary.

For all of these reasons, the Board finds that the preponderance of the evidence is against service connection for a left shoulder disability.  Therefore, the benefit of the doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

PVD

Peripheral vascular disease is evaluated pursuant to Diagnostic Code 7114.  This code provision provides a 20 percent disability rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  The next higher rating of 40 percent disability rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less. A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. 38 C.F.R. § 4.104, Diagnostic Code 7114.

Diagnostic Code 7121 provides ratings for post-phlebitic syndrome (venous disease) of any etiology.  Venous disease with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Venous disease with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Venous disease with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Venous disease with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  A Note to Diagnostic Code 7121 provides that these ratings are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be rated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.

The Veteran is currently service-connected for peripheral vascular disease, which is rated as 20 percent disabling for each leg.  He seeks a higher disability rating for each leg.

At the October 2009 VA examination the Veteran was noted to have peripheral vascular disease of the bilateral lower extremities.  (VA Examination, 10/29/2009)  He had claudication, pain at rest, and edema in both legs, but no evidence of ulceration, coldness, or gangrene.  He had decreased pedis pulse in the left leg and decreased posterior and tibial pulses in both legs.  Both of his legs were red in color.  

In November 2009 the Veteran had Doppler ultrasound performed on his legs.  (Medical Treatment, 12/22/2009)  He reported a prior diagnosis of peripheral vascular disease and symptoms of pain and cramping with exertion which was consistent with vascular claudication.  Ultrasound results were within normal limits on both legs.

At the April 2010 VA examination, the Veteran was diagnosed with peripheral vascular disease.  (Medical Treatment, 11/01/2012)  His symptoms included claudication, cyanosis or other color abnormality, and edema.  The examiner also noted trophic changes (absent hair) and red coloration, with pedal edema to the knee bilaterally.  His legs were normal in temperature, with no ulcers or pulse abnormalities.  

At the October 2010 VA examination, the examiner noted the diagnosis of venous insufficiency, with onset in 2009.  (VA Examination, 10/16/2010)  The Veteran had experienced bilateral leg swelling for the past year, with claudication, edema which was partially relieved by rest, and skin discoloration.  There were no changes in temperature, no ulceration, and no trophic changes.  He had decreased pulses in both legs.  The Veteran's edema was not massive or boardlike; he had stasis pigmentation on the front of both shins.  He did not have any visible or palpable varicose veins.  The Veteran's peripheral vascular disease resulted in decreased mobility, lack of stamina, weakness and fatigue, and pain which impacted his activities of daily living.  

At the March 2013 VA examination the Veteran reported symptoms such as pain in his legs and swelling in his ankles.  He had been given compression stockings but he did not wear them on a regular basis.  He denied any claudication, but had diminished peripheral pulses bilaterally and trophic changes bilaterally.  

As an initial matter, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this instance, after considering all of the evidence of record, including the Veteran's specific symptoms of peripheral vascular disease, the Board finds that the assigned diagnostic code should be changed from 7114 to 7121.  This is not prejudicial to the Veteran because a higher disability rating is possible under Diagnostic Code 7121 in this instance.  Assignment of Diagnostic Code 7121 is appropriate here, because it pertains to venous disability of any etiology, and peripheral vascular disease is a venous disability.

Applying the rating criteria of Diagnostic Code 7121 to the facts of the case, the Board finds that assignment of a 40 percent disability rating is warranted for each leg throughout the entirety of the appeals period.  The VA examination reports show that the Veteran has persistent edema in both legs from ankles to knees, which is not relieved by rest, as well as persistent stasis pigmentation and red coloration of both legs.  This is consistent with a 40 percent disability rating.  A still higher, or 60 percent disability rating, is not warranted because the Veteran has never been shown to have ulceration.  38 C.F.R. § 4.104.

Arteriosclerotic Heart Disease

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

The Veteran was service connected for arteriosclerotic heart disease as of November 2009, with a 10 percent disability rating.  Service connection has been severed for this disability, but there is still a pending claim for increased disability rating prior to the date of severance in August 2013.  

At the April 2010 VA examination, the Veteran reported having sought treatment for heart problems, specifically left shoulder and neck pain that began in September 2009.  (Medical Treatment, 11/01/2012)  He described intermittent pain and tingling in his left shoulder and neck, although he did not have any chest pain.  He had been seen at the emergency room for his symptoms and all tests were negative for cardiac problems.  The examiner diagnosed arteriosclerosis based on the Veteran's symptoms, including his shoulder pain.  The examiner stated that the Veteran had heart problems that were most likely a result of his diabetes, which could result in atherosclerotic disease throughout the vascular tree.

A May 2010 cardiac stress test showed that the Veteran had no evidence of any coronary artery disease.  (Medical Treatment, 08/15/2012)  The Veteran had multiple risk factors for cardiac disease, to include age, gender, diagnoses of hypertension, hyperlipidemia, and diabetes, and family history of heart disease.  The stress test was found to be normal.

Upon reviewing the entire claims file and the May 2010 cardiac stress test, the August 2012 VA examiner recommended that the Veteran's official diagnosis be changed to normal heart.  (VA Examination, 08/25/2012)

The VA examination in March 2013 noted that the Veteran did not have any diagnosis of ischemic heart disease or atherosclerotic heart disease or any other cardiac disability.  (VA Examination, 03/21/2013)  

After considering all of the evidence of record, to include that discussed above, the Board finds no basis for an increased disability rating for a heart disability prior to August 2013.  Specifically, there is no clear evidence that the Veteran has ever had a heart disability and the symptoms described in the ratings criteria were not shown at any time during the appeals period.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to a 40 percent disability rating, and no higher, for peripheral vascular disease in each leg is granted.

Entitlement to a disability rating in excess of 10 percent for arteriosclerotic heart disease prior to August 2013 is denied.


REMAND

The Veteran seeks service connection for hearing loss in his right ear, which at the last VA examination was not severe enough to meet the requirements of 38 C.F.R. § 3.385.  He also seeks an initial compensable disability rating for hearing loss in the left ear.  At the Board hearing in June 2017, he testified that his hearing had worsened since the most recent VA examination in April 2013.  As such, the claims related to his hearing loss are remanded for a current VA examination and opinion.

The Veteran also seeks service connection for a sleep disorder, which he asserts is related to or the result of his peripheral vascular disease and/or peripheral neuropathy.  The VA examination included an opinion that the Veteran's sleep problems were related to the fact that he was sleeping on the couch.  (VA Examination, 04/18/2011)  However, the Veteran's late wife submitted a statement about noticing his restless legs, which kept both of them from sleeping soundly.  (Lay Statement, 11/07/2013)  In addition, at hearing the Veteran testified that he was plagued by restless leg syndrome as a result of his peripheral vascular disease and/or peripheral neuropathy, and that it affected his sleep.  As the VA examination did not include any discussion of the restless leg syndrome, an addendum opinion and/or new VA examination is warranted on remand.

The Veteran is currently service connected for major depressive disorder, rated as 10 percent disabling.  The most recent VA examination was conducted in July 2016.  At the June 2017 Board hearing, the Veteran stated that his depression had worsened since that examination, at least in part as a result of the death of his wife.  Therefore, a new VA examination to determine the current severity of the Veteran's disability is required on remand.

The Veteran also seeks an award of TDIU and the disabilities addressed in the remand have a direct impact on his ability to work.  As such, the adjudication of the TDIU claim should be deferred until the development below is completed.  In addition, the Veteran has provided a statement from his primary care provider regarding the impact of his diabetes in particular on his ability to work.  The provider stated that the Veteran would be precluded from performing his usual work as a truck driver because of the need to carefully monitor and control his blood sugar and insulin levels.  However, the provider stated that he would not be precluded from performing other work.  The Board notes that throughout the appeals period, the Veteran has worked as a delivery driver and at AVIS.  This work must be considered in determining whether the Veteran is entitled to TDIU based on income levels as well as inability to work because of his service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide specific information regarding the dates of his employment throughout the appeals period, to include information on the job duties, the hours worked, and the salary received.

2. Afford the Veteran an appropriate VA audiometric examination to determine whether he currently has hearing loss in his right ear which meets the requirements of 38 C.F.R. § 3.385 and/or compensable hearing loss in his left ear.  The examiner should also address any impact of the Veteran's hearing loss on his ability to work, to include holding conversations and dealing with background noise or speaking on the telephone.

3. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that he has a sleep disturbance, to include as a result of restless leg syndrome, which is caused by or otherwise the result of his service-connected disabilities, to include peripheral vascular disease and/or peripheral neuropathy.  The examiner should also address whether the Veteran's sleep disturbance is related to or otherwise the result of his service-connected major depressive disorder.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. Afford the Veteran an appropriate VA examination to determine the current severity of the Veteran's major depressive disorder.  The examiner should address any changes in the Veteran's disability picture since the most recent examination in July 2016 and should indicate whether they are indicative of worsening of the service-connected disability or a normal grief reaction.  The examiner should also address the impact of the Veteran's major depressive disorder on his ability to procure and sustain reasonably gainful employment, to include his ability to concentrate, his demeanor in working with other people, and his ability to handle stress in a work environment.  The examiner should provide the rationale for any opinions rendered. 

5. Thereafter, readjudicate the issues on appeal, to include entitlement to TDIU.  If any of the benefits sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


